INDICTMENT against the defendant in error. The indictment charges that at, &c., the defendant did “ unlawfully and knowingly keep, suffer, and permit his house,” &c., to be occupied for gaming. The Circuit Court quashed the indictment on the motion of the defendant.
The objection made to the indictment is, that it charges two offences, namely, the keeping and the suffering a house to be kept for gaming. This objection cannot be sustained. Dormer v. The State, at this term (1).
The judgment is reversed with costs. Cause remand-' ed, &c.

 See ante, p,.308.